DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 12/9/20.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 20-24, 26-38 and 40-43 are currently pending.
4.	Claim 20-21, 32-38 and 40-42 are amended. Claims 22-24 and 26-31 are previously presented.
5.	Claims 1-19, 25 and 39 are cancelled. Claim 43 is new.  

Response to Arguments
                                           Response: 35 U.S.C.  § 103
6.    Applicants argue:
“First, the invention features a monitoring of a process step of a production process performed based on measurement results measured during performance of the monitored step, wherein the measurement results measured during performance of the step are identifiable because the measurement times are recorded in relation to the starting time at which performance of the step was started.
Applicant submits that, even if process control systems controlling the performance of a production process are known, this does not render obvious to subdivide a production process into steps and to monitor specific process steps (=dynamic event) individually based on measurement results measured during the limited time interval during which the respective step is performed.

Wegerich’s paragraph [0015], referenced by the Examiner, is not applicable in this context, because it concerns the incorporation of failure mode precursor snapshot performed based on the sampling rate. Further, Wegerich’s paragraph [0133] referenced by the Examiner is not applicable in this context, because it concerns the calculation of model estimates based on sensor outputs and the comparison of the thus determined estimates with the actual sensor data. Neither of these aspects of Wegerich comprises any information that would lead a person skilled in the art to subdivide a production process into process steps and to monitor the performance of one of these steps based on the measurement results measured during the performance of the step.” (Remarks: pages 26-27)

7.    Examiner Response:
The examiner respectfully disagrees.  As stated in the Non-Final office action dated 9/9/20, the James et al. reference teaches a monitoring system, for monitoring at least one step of a predefined production process and measurement devices involved in the performance of the steps for measuring process related quantities.  This can be seen in paragraphs [0006] and [0044] – [0045], where monitored system includes a target system that is associated with various sources of operational data relating to its operation.  This includes data from physical sensors, data produced by software running on the target system and switch settings.  This demonstrates 

8.    Applicants argue:
“Second, the references do not disclose or suggest the claimed model for each step to be monitored.
While the Examiner considers the dynamical invariant detection to correspond to the primary models and the white box to correspond to the secondary model, Applicant respectfully disagrees, referring to arguments previously presented in this regard. Further, Applicant respectfully submits that in section 9 of the Office Action, there appears to be a contradiction in the Examiners line of argumentation. As stated in James ’ paragraph [0272], referencing Figs. 2 and 7A, in the grey box approach physical models (the white box) are applied to filter out deterministic components and the residuals remaining after the deterministic components have been filtered out are subjected to the black box performing the dynamical invariant detection. Applicant submits that this is the inverse of the Examiners understanding expressed in section 9 and clearly shows that the white box/the physical model does not correspond to the secondary model including the dispersion of the residuals.” (Remarks: pages 27-28)

9.    Examiner Response:
The examiner notes that in paragraph [0271] of the James et al. reference, it states that the gray box is formed by incorporating the black box (stochastic model) and the white box (deterministic model).  In paragraph [0272] of the James et al. reference, it states after the deterministic components are filtered using the model, the residual is separated into its linear, non-linear and noise components, where its fitted to the stochastic models (black box).  This demonstrates that the white box (deterministic model) is the secondary model, since its components are being fitted to the black box (stochastic model).

10.    Applicants argue:
“Third, Applicant submits that the determination of training data for determining the primary, secondary and tertiary models of the present invention is distinct from, and neither disclosed nor suggested by, James and Wegerich.
As expressed in each of the independent claims, the primary, secondary and tertiary model for a specific process step are determined by:
-    performing test runs of the production process
-    for each test run:
-    determining the quality of the result produced by the entire production process, and
-    recording the measurement results obtained during the test run as performed reference run (only) when the result produced by the respective test run of the entire production process was compliant to predefined quality requirements; and


Thus, training data representing nominal behavior of the measurement results during faultless performance of the process step (a limited time interval) includes the corresponding measurement results of the performed reference runs and the simulated runs. For both, the nominal behavior is ensured by the compliancy of the quality of the process results produced by the test runs.
According to James (paragraphs [0110] - [0111]), training data for the dynamical invariant detector is determined as described in [098]-[099] for the SIE mentioned in [0079], According to [098] training is entirely data driven and should be performed with nominal data covering every major mode of operation. James [0098] states, that the task of separating nominal and anomalous data can be difficult and [099] describes an iterative process wherein the component is operated in a learning mode, wherein novel data is identified and classified as nominal or anomalous based on a human-intensive feedback process.
James mentions neither a result produced by a (production) process performed by the monitored target system, nor its quality. Consequently, identifying training data for training a model for a specific process step representing (nominal) measurement results to be expected during (faultless) performance of this specific step (the limited time interval) during which the process step is performed) based on the quality of the result produced by the entire production process is not obvious in view of James.

James’ paragraph [0194] referenced by the Examiner concerns the identification and the elimination of mixed mode data performed by a convergence test regarding the coherence of time-correlated stationarized data. Mixed mode data seems to be data associated with a combination of two or more different states of operation of the monitored system. [0194] does not provide any information on how it could be determined whether the stationarized data is nominal data that can be used as training data or anomalous data that cannot be used as training data. The same applies for the mixed mode data.
Neither James nor Wegerich discloses or suggests to a person skilled in the art any information as to how the accuracy of a model could be improved when only very little nominal training data is available (e.g. the limited number of performed reference runs larger or equal to 5 discussed in the present application). Neither James nor Wegerich mentions training data obtained by simulations. Thus, increasing the number of data sets of training data given by measurement results to be expected during (faultless) performance of this specific step by simulations performed based on the measurement results included in the performed reference runs is neither anticipated nor obvious in view of either James or Wegerich. Simulated reference runs provide reliable additional training data, because they are determined based on the performed reference runs, which have been identified as (nominal) data representing faultless performance of the process step based on the compliancy of the process result produced by the corresponding test runs to the predetermined quality requirements.” (Remarks: pages 28-30)


11.    Examiner Response:
The examiner notes that the claim language states “determining the primary, secondary and tertiary models based on the measurement results of a population of reference runs., comprising the performed reference runs and simulated reference runs, obtained by simulations performed based on the measurement results of the performed reference runs, which generate 30 measurement results of the measurement devices to be expected during faultless performance of the step”.  In paragraphs [0107] - [0108] of the James et al. reference, it states how there is a comparison between the predicted and actual values.   This demonstrates that there are performed reference runs and simulated reference runs, since the coefficients that are computed are compared to ones stored in the model parameter database and the sensor data is compared to the predicted data.  The bootstrapping method is used in comparison, where there is an analysis to see if there is a discrepancy between the predicted values and the sensor data values.

12.    Applicants argue:
“Turning more particularly to independent claims 40 and 41, in addition to the foregoing, Applicant submits that features of claim 27 now incorporated into claims 40 and 41 are not disclosed or suggested by the cited references.
In particular, features of claim 27 included in claims 40 and 41 concern the determination of disturbed models representing the impact of a disturbance of a certain type (e.g. a specific problem occurring at the industrial site) on the properties of the claimed model based on sets of training data comprising measurement results measured during performances of the method step suffering from a certain size of this disturbance.


Wegerich concerns a system of empirically diagnosing a condition of a monitored system. According to Wegerich’s paragraph [0040] this is performed based on snapshots, each given by a vector of measured sensor data simultaneously measured by a set of sensors. According to Wegerich’s paragraphs [0103], [0127] these snapshots are compared to failure mode snapshots stored in a failure mode database and upon sufficient match, the failure corresponding to the matching snapshot stored in the failure mode data base is diagnosed. Wegerich [0080], [0104] and [0105] describe a diagnosis performed by comparing snapshots with individual failure mode shots.
Wegerich does not perform fault detection based on the claimed properties of the primary, the secondary and the tertiary model and the corresponding thresholds. Even though each failure mode shot represents a certain failure mode, this fails to give any information on the impact of a disturbance of a certain type on individual model properties, like e.g. the size and/or the direction of change of a model property caused by a certain disturbance as a function of the size of this disturbance.” (Remarks: pages 30-31)

13.    Examiner Response:
The examiner first notes that the James et al. reference was not used in rejecting this limitation of claim 27.  Secondly, the examiner notes that the phrase “impact of the type of 

14.    Applicants argue:
“Turning now to independent claim 42, in addition to the foregoing, Applicant submits that features of claims 28 and 29 included in claim 42 are not disclosed or suggested by the cited references.
According to the features of claim 28 included in claim 42, the performance of a monitored step of the process performed at the industrial site is validated in case no fault is detected by the monitoring method. This clearly requires for the monitoring method to be performed based on the measurement results measured during the monitored performance of the step and the previously determined model including the threshold ranges for the model properties. When no fault is detected by the monitoring method, the monitored performance of the step is validated.
	Based on James’ paragraph [0098], the Examiner considers the component trained with examples of nominal operating data covering every major mode of operation to be the validating. Applicant respectfully disagrees.


	In distinction from this, the claimed validation constitutes a monitoring result provided by the monitoring method monitoring the performance of the step based on the measurement results measured during performance of the monitored step and the previously determined models including the threshold ranges for the model properties.” (Remarks: pages 31-32)

15.    Examiner Response:
The examiner notes that the claim language states “validating performances of monitored steps”.  The monitored steps in this limitation of the claim is not referring back to the previous monitoring in previous claims.  Where the claim language does not state, for example, “said monitored steps” or “the monitored steps”.  Therefore, in paragraph [0098] of the James et al. reference, the examiner considers the component trained with examples of nominal operating data covering every major mode of operation to be the validating performances of monitored steps, since the examples are detailed to capture the expected system dynamics;

16.    Applicants argue:
“According to the features of claim 29 included in claim 42, the model is updated based on measurement results measured during validated performance of the process step. In other words: The model is updated based on measurement results that have been classified as data 
	While Applicant acknowledges that James ’ paragraph [0099] describes updating a learned model, Applicant submits that in distinction from features of claim 29 and claim 42, this updating is performed during a learning mode, wherein the anomaly detection method is performed based on the training data covering every mode of operation, and novel data detected during learning is classified by corresponding (human) feedback. The human feedback is required to determine whether the novel data is indicative of a fault. This clearly shows that during learning the model is not capable of providing any information whether this novel data is nominal data or anomalous data.
	In difference to this, the updates performed according to claim 29/42 are not performed based on novel data, that the monitoring method is not jet able to deal with. Instead it is performed based on measurement results, which were identified as being nominal data measured during a faultless (validated) performances of the process step by the monitoring method.
The problem of new data that cannot be classified to be nominal or anomalous based on the model seems to be caused by the complexity of the model applied by James requiring training data covering every mode of operation. This problem does not arise in the claimed invention because the monitoring method, the measurement results applied to perform the monitoring, and the model applied to perform the monitoring are each limited to the specific process step to be monitored.

(Remarks: pages 32-33)

17.    Examiner Response:
	The examiner notes that in paragraph [0099] of the James et al. reference, the component functions in the learning mode are similar to the component functions that perform the anomaly detection.  This demonstrates that the data being produced is similar to the data that is already measured.  If the data is not similar to the data already measured, where a faults are not detected, feedback to the detector is provided.

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20-24 and 26-38 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegerich et al. (U.S. PGPub 2004/0078171) (from IDS dated 2/7/18) in view of James et al. (U.S. PGPub 2003/0014692) (from IDS dated 2/7/18).

With respect to claim 20, James et al. discloses “Monitoring system, for monitoring at least one step of a predefined production process, and measurement devices involved in the performance of the steps for measuring process related quantities” as [James et al. (paragraph [0006], paragraph [0044] – [0045], Fig. 1A)] Examiner’s interpretation:  The Examiner considers transducers of paragraph [0044] to be the measurement devices, since they are physical sensors measures operational data relating to operations of the system; 
“-  a monitoring unit designed to be set up and connected such that it has real-time access to measurement results obtained by said measurement devices involved in the performance of the steps to be monitored and the times at which they were obtained in relation to a starting time at which performance of the respective process step was started during the respective run” as Examiner’s interpretation: The data analysis engine has access to operational data over a channel that is measured from sensors that produce real-time measurements.  In paragraph [0128], the coherence-based fault detector detects time-correlated sensor data to detect faults within the measurements recorded by the sensors; 
“-  a memory storing a model for each step to be monitored” as [James et al. (paragraph [0106] – [0107])];
“each model comprising: a)  a primary model for at least some, in particular all measurement devices (MD) involved in the performance of the respective step” as [James et al. (paragraph [0200] – [0202], paragraph [0271])] Examiner’s interpretation: The Examiner considers the dynamical model of paragraph [0201] to be the primary model, since the dynamical model describes the evolution of an underlying dynamical system;
“each comprising: - a basic function of time and a set of coefficients (CMD) representing a time dependency of the measurement results (MRMd) of the respective measurement device to be expected during faultless performance of the step” as [James et al. (paragraph [0202], paragraph [0206] – [0207], Eqn. 4.2.3)];
“-  a first property given by a set of fitted coefficients determined by best fitting the basic function to the measurement results obtained by the respective measurement device during a performance of the step” as [James et al. (paragraph [0223] – [0227])] Examiner’s interpretation: The model fitting is based on equation 4.2.3 (paragraph [0224]) and the sensor measurements are executed and fitted coefficients are obtained as shown in paragraphs [0224] –[0227];
Examiner’s interpretation: The Examiner considers the nominal confidence intervals to be reference range, since the nominal confidence intervals are for the coefficients that are computed in the statistical analysis; 
“b)  a secondary model for each of the primary models, each comprising a second property given by a dispersion of residues between the measurement results obtained by the respective measurement device during a performance of the step and the corresponding fitted function” as [James et al. (paragraph [0259], paragraph [0268], paragraph [0271])] Examiner’s interpretation: The Examiner considers the secondary model to be the white box (deterministic model) in paragraph [0271], since the white –box measures the structure of the residual;
“and a reference range for the second property” as [James et al. (paragraph [0271])] Examiner’s interpretation: The examiner considers the reference range for the second property to be the hybrid method (hybrid model), since it is used to determine adaptive residual thresholds;
“and c) tertiary models for pairs of measurement devices involved in the performance of the step, which render correlated measurement results during faultless performance of the step, each tertiary model comprising a third property, given by a degree of correlation between simultaneously obtained measurement results of the respective pair during performance of the respective step” as [James et al. (paragraph [0061], paragraph [0271])] Examiner’s interpretation: The Examiner considers the gray-box method to be the tertiary models, since the gray-box method is a hybrid model that includes the white-box method (deterministic model) and the black-box method (stochastic model).  The gray-box method generates residual without any regard for robust residual generation, where the structure of the residual is examined;
 Examiner’s interpretation: There is a comparison between a coherence coefficient corresponding to training data and run-time data that implies the existence of a coherence/correlation range corresponding to the training data;
“wherein each of the reference ranges comprises a range for the respective property within which the respective property is expected to occur during faultless performance of the step” as [James et al. (paragraph [0150], paragraph [0250], paragraph [0271])];
“and computing means for determining the properties pertinent to the primary, secondary and tertiary models based on the measurement results obtained by the measurement devices involved in the performance of the monitored steps during monitored runs of the process” as [James et al. (paragraph [0047])] Examiner’s interpretation: The monitoring system is implemented on the BEAM software, which takes the sensor data and the operational data as input and reports faults status  as output;
“and for detecting a fault, in case at least one of these properties exceeds the corresponding reference range.” as [James et al. (paragraph [0091], paragraph [0107] –[0108])];
“wherein each model stored in said memory is a model determined by a method performed on said site comprising the steps of: performing a number of test runs of the process and determining whether a result produced by the respective test run is compliant to predefined quality requirements.” as [James et al. (paragraph [0194])];
“recording the measurement results obtained by measurement devices involved in the performance of the respective step together with the times at which they were obtained in relation to a starting time at which the respective process step was started during the respective test run for all test runs, wherein a result produced by the respective test run was compliant to 
“and determining the primary, secondary and tertiary models based on the measurement results of a population of reference runs., comprising the performed reference runs or the performed reference runs and simulated reference runs, obtained by simulations performed based on the measurement results of the performed reference runs, which generate measurement results of the measurement devices to be expected during faultless performance of the step.” as [James et al. (paragraph [0097] – [0098], paragraph [0107] – [0110])] Examiner’s interpretation: The primary and secondary models are based on fitted coefficients and the residuals are determined based on the training data.  The tertiary models are based on correlations between signals that are determined based on the training data; 
While James et al. teaches Monitoring system, for monitoring at least one step of a predefined production process, James et al. does not explicitly disclose “Monitoring system, for monitoring at least one step of a predefined production process performed by an industrial site comprising means for running the process on the site, including a control unit controlling initiation and performance of steps of said process”
Wegerich et al. discloses “Monitoring system, for monitoring at least one step of a predefined production process performed by an industrial site comprising means for running the process on the site, including a control unit controlling initiation and performance of steps of said process” as [Wegerich et al. (paragraph [0015], paragraph [0133])] Examiner’s interpretation: The Wegerich et al. reference teaches a machine being monitored where data is received.  The system is connected or integrated to a process control system in an industrial setting, where it acquires data from the system over a network connection.  Also, in paragraph [0133] of the 
James et al. and Wegerich et al. are analogous art because they are from the same field endeavor of diagnosing a system that is being monitored. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of James et al. of a diagnosis and prognosis system performance by incorporating Monitoring system, for monitoring at least one step of a predefined production process performed by an industrial site comprising means for running the process on the site, including a control unit controlling initiation and performance of steps of said process as taught by Wegerich et al. for the purpose of monitoring processes and machines and experience-based diagnostics.
The motivation for doing so would have been because Wegerich et al. teaches that by comparing the outputs created by on-line monitoring to the diagnostic conditions in the library of diagnostic conditions, the ability to match precursors of impending failure to past patterns can be accomplished (Wegerich et al. (paragraph [0011] – [0012]).

With respect to claim 21, the combination of James et al. and Wegerich et al. discloses the system of claim 20 above, and James et al. further discloses “A) determining said models 
“comprising the steps of: performing a number of test runs of the process and determining whether a result produced by the respective test run is compliant to predefined quality requirements” as [James et al. (paragraph [0098], paragraph [0110])] Examiner’s interpretation: The component of paragraph [0098] is trained with examples of nominal operating data covering every major mode of operation.  The examples are detailed to capture the expected system dynamics;
“recording the measurement results obtained by measurement devices involved in the performance of the respective step together with the times at which they were obtained in relation to a starting time at which the respective process step was started during the respective test run for all test runs, for which compliancy to the quality requirements was determined, as performed reference runs” as [James et al. (paragraph [0106])];
“and determining the primary, secondary and tertiary models based on the measurement results of a population of reference runs, comprising the performed reference runs or the performed reference runs and simulated reference runs, obtained by simulations performed based on the measurement results of the performed reference runs, which generate measurement results of the measurement devices to be expected during faultless performance of the step” as [James et al. (paragraph [0097] – [0098], paragraph [0107] – [0110])] Examiner’s interpretation: The primary and secondary models are based on fitted coefficients and the residuals are determined based on the training data.  The tertiary models are based on correlations between signals that are determined based on the training data;

“based on the recorded measurement results determining the properties pertinent to the primary, secondary and tertiary models of the respective step” as [James et al. (paragraph [0047])] Examiner’s interpretation: The monitoring system is implemented on the BEAM software, which takes the sensor data and the operational data as input and reports faults status  as output;
“and detecting a fault, in case at least one of the properties exceeds the corresponding reference range.” as [James et al. (paragraph [0194] –[0197])];
The other limitations of the claim recites the same substantive limitations as claim 20 above and are rejected using the same teachings.

With respect to claim 22, the combination of James et al. and Wegerich et al. discloses the method of claim 21 above, and James et al. further discloses “determining each primary model by: determining the basic function based on the time dependency of the measurement results obtained by the respective measurement devices during performance of the respective step during the reference runs” as [James et al. (paragraph [0201] - [0202], paragraph [0206] – [0207], Eqn. 4.2.3)] Examiner’s interpretation: A time-delay equation shown in paragraph [0201] demonstrates that the basic function is time dependent, since the time-delay equation is used in the building of a dynamical model, which describes the evolution of an underlying dynamical system; 

“based on a distribution of the determined sets of fitted coefficients, determining a probability of a first property determined during a monitored run to belong to this distribution” as [James et al. (paragraph [0250], paragraph [0254], paragraph [0258])];
“and determining the reference range such, that it includes all first properties, for which the probability to belong to the distribution is larger than or equal to a predetermined probability threshold.” as [James et al. (paragraph [0248] - [0250], paragraph [0254])];

With respect to claim 23, the combination of James et al. and Wegerich et al. discloses the method of claim 21 above, and James et al. further discloses “determining the reference range for each of the second properties by, for each reference range: determining a dispersion of residues between the measurement results obtained by the respective measurement device during performance of the step during one of the reference runs and the corresponding fitted function determined for this measurement device for this reference run for each of the reference runs” as [James et al. (paragraph [0259], paragraph [0268])];
“based on all determined dispersion of residues determining a probability distribution representing the probabilities of residues to occur during faultless performance of the step as a function of their size” as [James et al. (paragraph [0108], paragraph [0271])];
“and determining the reference range such, that it includes all second properties, for which the probability to belong to the corresponding probability distribution is larger than or Examiner’s interpretation: A hybrid method (hybrid model) shown in paragraph [0271] is used to determine adaptive residual thresholds, which includes statistical testing methods that compares nominal weights corresponding to the structure of the residuals;

With respect to claim 24, the combination of James et al. and Wegerich et al. discloses the method of claim 21 above, and James et al. further discloses “identifying pairs of measurement devices involved in the performance of the step which render correlated measurement results during faultless performance of the step, in particular identifying them by for each possible pair of measurement devices involved in the performance of the step determining a degree of correlation between their simultaneously obtained measurement results during performance of this step for each reference run” as [James et al. (paragraph [0129], paragraph [0141], paragraph [0145])] Examiner’s interpretation: In paragraph [0141], cross correlation between signals are computed.  This results in reducing the dependence on external factors (environmental variables);
“identifying the pairs rendering correlated measurement results based on the degrees of correlations determined for all possible pairs for all reference runs” as [James et al. (paragraph [0091], paragraph [0150])];
“and for each identified pair, determining the reference range for the respective third property such, that it includes all respective third properties, for which the probability to belong to a reference distribution given by a distribution of the corresponding degrees of correlations determined for the respective pair for the reference runs is larger than or equal to a Examiner’s interpretation: The Examiner considers the reference range to be the bounds of statistical uncertainty, since the coherence coefficient between two signals will remain constant within the bounds of statistical uncertainty;

With respect to claim 26, the combination of James et al. and Wegerich et al. discloses the method of claim 21 above, and Wegerich et al. further discloses “indicating a warning in case at least one of the determined properties occurred in a range, which according to a distribution of the respective property, to be expected during faultless performance of the step, in particular a corresponding distribution of sets of fitted coefficients, a corresponding probability distribution of residues and a corresponding reference distribution of the degrees of correlation, has a low probability of occurring.” as [Wegerich et al. (paragraph [0131])];

With respect to claim 27, the combination of James et al. and Wegerich et al. discloses the method of claim 21 above, and James et al. further discloses “determining an impact of a disturbance of a certain type on the properties of the model for the step of the process monitored by a monitoring unit, according to claim 20” as [James et al. (paragraph [0107])];
“the method comprising the steps of: recording measurement results of the measurement devices involved in the performance of the step during disturbed runs of the process step, during
which a disturbance of this type has been voluntarily induced, and/or generating corresponding measurement results to be expected during performances of this step suffering from the respective disturbance by numerical simulations” as [James et al. (paragraph [0257] – [0258])];
Examiner’s interpretation: The primary models are computed and the results are compared to the nominal confidence intervals.  The secondary models are computed and the results are compared to the reference ranges, while the tertiary models are computed from real-time data and the results are compared to reference ranges representative of nominal behavior.  In paragraph [0224] – [0225], the auto regressive model is used for model fitting to find the parameters of the time series equation 4.2.6;
“repeating the determination of the disturbed primary, secondary and tertiary models for increasing sizes of the same type of disturbance” as [James et al. (paragraph [0194], paragraph [0430])];
Wegerich et al. discloses “and determining the impact of the type of disturbance on the properties of the model by comparing the distributions of the properties, in particular the distributions of the sets of fitted coefficients, the probability distribution of the residues and the reference distributions of the degrees of correlation, determined based on the measurement results of the reference runs to the corresponding distributions of the same properties determined based on the measurement results of the disturbed runs” as [Wegerich et al. (paragraph [0036], paragraph [0080], paragraph [0104] –[0105])];

With respect to claim 28, the combination of James et al. and Wegerich et al. discloses the method of claim 21 above, and James et al. further discloses “validating performances of Examiner’s interpretation: The component is trained with examples of nominal operating data covering every major mode of operation.  The Examiner considers the component trained with examples of nominal operating data covering every major mode of operation to be the validating, since the examples are detailed to capture the expected system dynamics;
“and for which disturbances the confidence level and/or the probability has been determined based on the distributions of the properties determined based on the measurement results of the disturbed runs suffering from increasing sizes of disturbances of this type and the reference ranges for the monitored properties.” as [James et al. (paragraph [0098])];

With respect to claim 29, the combination of James et al. and Wegerich et al. discloses the method of claim 28 above, and James et al. further discloses “storing the measurement results obtained during validated performances; and updating the model stored in the monitoring unit based on measurement results of validated performances of the respective step.” as [James et al. (paragraph [0099])];

With respect to claim 30, the combination of James et al. and Wegerich et al. discloses the system of claim 20 above, and James et al. further discloses “a diagnosing unit for 
Wegerich et al. discloses “a data base for storing data sets related to known types of disturbances, which can occur during performance of one of the steps for which a model is stored in the memory of the monitoring unit” as [Wegerich et al. (paragraph [0012] – [0013], paragraph [0016], paragraph [0119] – [0124])] Examiner’s interpretation: In paragraph [0012] there are a library of diagnostic conditions that are provided as part of the on-line monitoring of a machine or process.  The Examiner considers the library to be the data base, since it stores the diagnostic conditions;
“wherein each data set comprises: the type of disturbance” as [Wegerich et al. (paragraph [0036], paragraph [0120] – [0121])];
“and its impact on each of the monitored properties determined by the method according to claim 27.” as [Wegerich et al. (paragraph [0036], paragraph [0124])];

With respect to claim 31, the combination of James et al. and Wegerich et al. discloses the diagnosing unit of claim 30 above, and Wegerich et al. further discloses “at least one data set comprises: a list of at least one root cause, causing the respective disturbance, and in particular a list of at least one root cause and a list of at least one action for at least one of the listed root causes, in particular an action directed towards the determination, whether the respective root cause is present, and/or an action given by a remedy suitable of resolving the respective root cause.” as [Wegerich et al. (paragraph [0118] – [0122])];

With respect to claim 32, the combination of James et al. and Wegerich et al. discloses the method of claim 41 above, and Wegerich et al. further discloses “performing a diagnosis regarding a fault detected by said monitoring system on industrial site comprising said diagnosing unit” as [Wegerich et al. (paragraph [0003], paragraph [0036], Fig. 1 item 160)];
“the method comprising the steps of: searching the data base for data sets stored for disturbances, which have an impact on the individual properties, which matches the properties determined for the present faulty performance of the respective step of the process” as [Wegerich et al. (paragraph [0103])];
“and in case at least one matching disturbance is found, determining the root causes stored in the respective data sets, as possible root causes, which may have caused the detected fault, and performing the diagnosis based on the determined possible root causes.” as [Wegerich et al. (paragraph [0013], paragraph [0119] – [0124])];

With respect to claim 33, the combination of James et al. and Wegerich et al. discloses the method of claim 41 above, and Wegerich et al. further discloses “performing a diagnosis regarding a fault detected by said monitoring system on industrial site comprising said diagnosing unit” as [Wegerich et al. (paragraph [0003], paragraph [0036], Fig. 1 item 160)];
“the method comprising the steps of: searching the data base for data sets stored for disturbances, which have an impact on the individual properties, which matches the properties determined for the present faulty performance of the respective step of the process” as [Wegerich et al. (paragraph [0127])];
“and in case no matching disturbance is found, determining in which direction the properties, which exceeded the corresponding reference range, exceeded the corresponding Examiner’s interpretation: When the process or machine deviates from any recognized and modeled state of operation (operation is abnormal), the residuals become non-zero.  The Examiner considers the residuals being non-zero as being exceeding the reference range, since if everything is working normally, the residuals signals are zero;

With respect to claim 34, the combination of James et al. and Wegerich et al. discloses the method of claim 41 above, and Wegerich et al. further discloses “performing a diagnosis regarding a fault detected by said monitoring system on industrial site comprising said diagnosing unit” as [Wegerich et al. (paragraph [0003], paragraph [0036], Fig. 1 item 160)];
“the method comprising the steps of: in case the first or the second property determined for one of the measurement devices involved in the performance of the step exceeded the corresponding reference range and one of the third properties related to a tertiary model pertinent to the same measurement device shows a reduced degree of correlation diagnosing a disturbance pertinent to this measurement device” as [Wegerich et al. (paragraph [0003], paragraph [0036], Fig. 1 item 160)];


With respect to claim 35, the combination of James et al. and Wegerich et al. discloses the method of claim 10 above, and Wegerich et al. further discloses “performed on an industrial site comprising said diagnosing unit, further comprising the step of performing a diagnosis regarding a fault detected by said monitoring system” as [Wegerich et al. (paragraph [0003], paragraph [0036], Fig. 1 item 160)];
“wherein additional information is stored in the data base” as [Wegerich et al. (paragraph [0119] –[0124])];
“in particular information on additional disturbances, root causes, actions related to root causes and/or additional diagnostic information, in particular rules for determining root causes, diagnosing tools and/or diagnosing methods” as [Wegerich et al. (paragraph [0119] –[0124])];
“and the additional information is applied during performance of the diagnosis, in particular in order to determine the disturbance and/or the root cause that caused the detected fault.” as [Wegerich et al. (paragraph [0119] –[0124])];

With respect to claim 36, the combination of James et al. and Wegerich et al. discloses the method of claim 41 above, and Wegerich et al. further discloses “at least one data set Examiner’s interpretation: There are precursor snapshots that are associated failure modes A, B and C.  The Examiner considers failure modes A, B and C to be the list of at least one root cause, since there are a plurality of failure modes and the failure modes are not the same;
“further comprising the steps of: performing a diagnosis regarding a fault detected by said monitoring system comprising the step of determining the root cause of the detected fault based on the determined possible root causes and the actions directed towards the determination of their presence stored in the data base, and performing the actions in an order, in particular an order recommended by the diagnosing unit, corresponding to their availability and the time and cost involved in their performance, in particular by having at least one of those actions, which can be performed in an automated fashion on the site, performed in an automated fashion based on a corresponding request issued by the diagnosing unit and/or by having at least one of those actions initiated and/or performed by an operator of the site.” .as [Wegerich et al. (paragraph [0119] – [0124])];

With respect to claim 37, the combination of James et al. and Wegerich et al. discloses the method of claim 32 above, and Wegerich et al. further discloses “determining the root cause, that caused the presently detected fault; applying a remedy to resolve the root cause,

“and validating the applied remedy, in case no further fault was detecting during performances of the respective step during the verification time interval.” as [Wegerich et al. (paragraph [0119] – [0124])];

With respect to claim 38, the combination of James et al. and Wegerich et al. discloses the method of claim 41 above, and Wegerich et al. further discloses “adding at least one data set related to a disturbance, which had occurred on the site and was subsequently identified, in particular a data set comprising an impact of this disturbance on the properties” as [Wegerich et al. (paragraph [0016], paragraph [0121])];
“recording measurement results of the measurement devices involved in the performance of the step during disturbed runs of the process step., during which a disturbance of this type has been voluntarily induced, and/or generating corresponding measurement results to be expected during performances of this step suffering from the respective disturbance by numerical simulations” as [Wegerich et al. (paragraph [0114])];
“adding at least one root cause, causing one the disturbances contained in the data base, in particular root causes identified by the operator during operation of the site” as [Wegerich et al. (paragraph [0016], paragraph [0121] – [0122])];
“adding at least one action, related to one of the root causes listed in the data base, in “particular an action identified by the operator during operation of the site” as [Wegerich et al. (paragraph [0016], paragraph [0121] – [0122])];

“and/or for at least one of the measurement devices, adding a list of at least one root cause, in particular a list of at least one root cause and list of at least one action related to one of the root causes, causing an impairment measurement device.” as [Wegerich et al. (paragraph [0016], paragraph [0121] – [0122])];
James discloses “determining disturbed primary., secondary and tertiary models in the same way as the primary, secondary and tertiary models representing the faultless performance of the respective step were determined based on recorded and/or generated measurement results of a population of disturbed runs suffering from disturbances of the same size and type” as [James et al. (paragraph [0270] – [0271])];
“repeating the determination of the disturbed primary., secondary and tertiary models for increasing sizes of the same type of disturbance” as [James et al. (paragraph [0270])] Examiner’s interpretation: The different between the observed and the predicted value is varied continuously as a function of time;
“and determining the impact of the type of disturbance on the properties of the model by comparing the distributions of the properties, in particular the distributions of the sets of fitted coefficients, the probability distribution of the residues and the reference distributions of the degrees of correlation., determined based on the measurement results of the reference runs to the corresponding distributions of the same properties determined based on the measurement results of the disturbed runs” as [James et al. (paragraph [0173])];
With respect to claim 40, James et al. discloses “said monitoring system, further comprising a diagnosing unit for performing diagnoses regarding faults detected by a monitoring system, the diagnosis unit, comprising:” as [James et al. (paragraph [0194] –[0197])];
The other limitations of the claim recite the same substantive limitations as claims 20, 27 and 30 above, and are rejected using the same teachings.

With respect to claim 41, the limitations of the claim recite the same substantive limitations of claims 20-21, 27 and 30, and are rejected using the same teachings.

With respect to claim 42, the limitations of the claim recite the same substantive limitations of claims 20-21 and 29, and are rejected using the same teachings.

With respect to claim 43, the limitations of the claim recite the same substantive limitations of claim 28, and is rejected using the same teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128